FIRST DIVISION
                           BARNES, P. J.,
                   MCMILLIAN, P. J. AND MERCIER, J.

                  NOTICE: Motions for reconsideration must be
                  physically received in our clerk’s office within ten
                  days of the date of decision to be deemed timely filed.
                              http://www.gaappeals.us/rules


                                                                 December 2, 2019




In the Court of Appeals of Georgia
 A17A1385. BARROW v. DUNN et al.

      BARNES, Presiding Judge.

      In City of Guyton v. Barrow, 305 Ga. 799 (828 SE2d 366) (2019), the Supreme

Court of Georgia reversed the judgment of this Court in Barrow v. Dunn, 344 Ga.

App. 747 (812 SE2d 63) (2018). Accordingly, we vacate our earlier opinion, adopt

the opinion of the Supreme Court as our own, and affirm the superior court’s

judgment.

      Judgment affirmed. McMillian, P. J., and Mercier, J., concur.